Citation Nr: 1019668	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected degenerative disc disease 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1980 to February 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserted in a statement in support of his claim, 
received in April 2010, that he wants to testify before a 
Veterans Law Judge at the Board of Veterans Appeals in 
Washington, D.C.  Under applicable regulation, a hearing on 
appeal will be granted if a claimant, or his representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2009).  Because failure to afford the Veteran the requested 
hearing would constitute a denial of due process and result 
in any Board decision being vacated, this matter must be 
addressed before the Board promulgates a decision.  38 C.F.R. 
§ 20.904(a).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
steps to schedule the Veteran for a 
hearing before a Veterans Law Judge at 
the earliest opportunity, following the 
usual procedures as set forth in 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.704.

2.  After the hearing is conducted, or 
in the event the Veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

